Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 8th, 2021 has been entered. Claims 1, 4, 6, and 21 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott (U.S. Patent Application Publication No. 2014/0180953) in view of Schenken (U.S. Patent Application Publication No. 2014/0278099) and Bermudez Rodriguez (U.S. Patent Application Publication No. 2017/0255901).
	Regarding Claims 1 and 21, Westcott teaches a computer implemented method of operating an information coordination system of a cargo transport system comprising:  entering a proposed delivery task into a first remote user interface device (see “the present invention provides a network for distributing perishable goods using a plurality of mobile storage containers carried by a multiplicity of ships or other transportation vehicles in real time. The network comprises a remote central control station, a loading facility control station and a plurality of local control units. The remote central control station is configured to receive data concerning perishable goods to be transported from originating 
	wherein the proposed delivery task includes an initial condition (see “information may be provided to the remote central control station which is useful in adjusting the conditions within the mobile storage container to achieve the target ripeness. Such additional information may include … the conditions of the perishable goods at harvest, the conditions of the perishable goods immediately prior to loading and shipment” in [0023]) and a desired delivery condition (see “different local control parameters can be set to achieve different degrees of ripeness at the arrival in each of the containers, with the commodity in some of the containers ready for immediate distribution whereas the commodity in the others may be intended for later distribution” in [0046]);
	monitoring a product for a specified condition utilizing an environmental control assembly of the cargo transport system (see “FIG. 3 illustrates an exemplary local control unit which is configured for mounting within a mobile storage unit, typically including a conventional controller having refrigeration and other environmental control capabilities. The local control unit will typically further include sensors for measuring ambient conditions within the mobile storage container, including for example a CO2 sensor, an O2 sensor, a temperature sensor, a relative humidity sensor, an ethylene concentration sensor, a door position sensor (to detect whether or not the door is opened or closed), an ozone concentration sensor, and others as needed” in [0044]); and
	sending condition updates associated with the monitoring to the first remote user interface (see “The local control unit sends information about the environmental conditions within the container, its location, its status, and about events it detects to the central remote control and monitoring station at regular intervals and in response to specific events (e.g., power off, alarms, etc.)” in [0040], “The local control unit will also typically include conventional data input and output ports as well as radio devices to allow communication with external interfaces, and in particular to allow communication with the remote central control station, the loading facility control station, and any intermediate control receivers and stations which may be employed. Furthermore, the local control unit will include a GPS receiver in order to track the position of the mobile storage unit during transport” in [0044]); 
	archiving the monitored product condition data into a computer readable non-transitory storage medium of and by the information coordination system (see “A remote control unit in the mobile storage container is provided to monitor the ambient conditions and ripeness and can transmit data to the remote central control station” in [0022], “The central remote control and monitoring station can monitor and control many local control units simultaneously. It processes and stores the data sent from the local control units to enhance or filter the original information (e.g., geo-coding, geo-fencing, sensor measurements normalization), detect abnormal conditions or events of interest, generate reports, and send user notifications. It provides a user interface that authorized users can access via the public internet, though a mobile application or through a web browser” in [0041]); 
	generating sensor data by a sensor of a product condition system (see “sensors which provide sensor functions to allow measurement of the controlled and other conditions, such as temperature, humidity, gas composition, and the like. In addition, other sensors such as accelerometers, may be provided for particular purposes such as for detecting shocks which may accidentally occur to the mobile storage containers, e.g. when the containers are accidentally dropped” in [0011]);
	outputting a command signal from the analysis module to the cargo transport system to
control product condition (see “The remote central control station is thus able to compare a monitored temperature with the required cold treatment protocol and can transmit a temperature control signal to a local control unit in the mobile transport container as necessary in order to maintain or adjust the temperature within the mobile transport container” in [0024]).
	Westcott does not explicitly teach, however Schenken teaches evaluating the proposed delivery task by an analysis module for acceptance or rejection, wherein product type data and at least one of customer data, time in transport data, initial product condition data associated with the initial condition and arriving product condition data associated with a desired condition is applied to evaluate the proposed delivery task (see “the system is configured to accept or reject parcel delivery 
requests based on the attributes” in [0022], “attributes that define when the particular delivery/pickup location is open (e.g., doing business). In a particular embodiment, the plurality of attributes may include one or more attributes that define a schedule when the particular attended delivery location will accept a delivery of one or more parcels” in [0101], “attributes associated with what one or more types of parcels the particular attended delivery/pickup location will accept (or will not accept). In various embodiments, the plurality of attributes include one or more attributes associated with one or more specific brands of products” in [0102]),
	wherein the evaluation of the proposed shipment is performed prior to shipment (see “in response to determining that the particular attended delivery/pickup location will accept the at least one parcel, the system, in this example, facilitates delivery of the at least one parcel to the particular attended delivery/pickup location” in [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of applying product type data and customer data to evaluate a proposed delivery task for acceptance or rejection, wherein the evaluation is performed prior to shipment as taught in Schenken with the cargo transport system of Westcott with the motivation to enable a user to reject a proposed delivery task having undesirable attributes (Schenken [0022]).
	Westcott does not explicitly teach, however Bermudez Rodriguez teaches executing an algorithm by the analysis module utilizing at least destination data and sensor data to determine a predicted product condition upon arrival (see “if produce is being transported in a semi-trailer from, e.g., California to the east coast of the United States, sensors in the proximity of the produce may monitor the environmental conditions and transmit this information to the geospatial database … from the data analysis and the determinations made by the geospatial database, a system user may be able to predict the condition of the produce at any point during its travels in a supply chain, including its arrival in at a final destination” in [0025]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting the product condition taught in Bermudez Rodriguez with cargo transport system of Westcott with the motivation of improving the condition of the product upon its arrival at the final destination as taught by Bermudez Rodriguez ([0025]).
	Regarding Claim 4, Westcott teaches controlling the environmental control assembly via the first remote user interface device (see “measuring a value of one or more controlled conditions within each mobile storage container and transmitting the measured values to the remote central control station. In this way, the remote central control station can determine and transmit updated local control parameters or set points based at least on partly on the measured values of the controlled conditions” in [0015]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westcott in view of Schenken, Bermudez Rodriguez, and Wilkinson et al. (U.S. Patent Application Publication No. 2017/0364860).
	Westcott, Schenken, and Bermudez Rodriguez teach the limitations of claim 1 as discussed above.  Westcott does not explicitly teach, however Wilkinson teaches inputting customer feedback data into a database via a second remote user interface device (see “present a feedback prompt via the user interface device, receive a customer response to the feedback prompt via the user interface device, and update, via the communication device, a customer profile associated with the customer in the customer database based on the customer response” in [0257]).  
	It would have been obvious to a person having ordinary skill in the art to include in cargo transport system of Westcott the customer feedback database of Wilkinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a cargo transport system having a customer feedback database.
Response to Arguments
Applicant’s arguments filed September 8th, 2021 regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn.
Regarding the prior art rejections, Applicant argues that Schenken fails to teach “evaluating the proposed delivery task by an analysis module for acceptance or rejection, wherein at least one of product type data … is applied to evaluate the proposed delivery task” (p. 6, para. 1 (emphasis in original)).  Applicant acknowledges that Schenken teaches accepting or rejecting delivery requests based on attributes (p. 6, para. 3).  However, Applicant argues that “[t]he only example provided in Schenken as to the meaning of ‘attribute’ is the ‘brand of the product’” (Id.)
	Examiner disagrees.  As discussed above, paragraph [0102] of Schenken clearly discloses “the plurality of attributes include one or more attributes associated with what one or more types of parcels the particular attended delivery/pickup location will accept (or will not accept)” (emphasis added).  Therefore, Applicant’s assertion that “[t]he only example provided in Schenken as to the meaning of ‘attribute’ is the ‘brand of the product’” is erroneous – Schenken clearly provides that the attributes include “types of parcels the particular attended delivery/pickup location will accept (or will not accept).”
	In addition, Applicant argues that “‘product brand’ is not ‘product type’ as recited in claim 1 (p. 7, para. 2).  Applicant provides an example:  “one brand of an apple is that made by company (A) and another brand of an apple is made by company (B).  So in one example, a destination in
Schenken may only accept apples made by company (A)” (p. 6, para. 3 – p. 7, para. 1).  There are many “types” of apples (e.g., Red Delicious, Golden Delicious, Granny Smith, Gala, Fuji, organic, just to name a few).  This illustrates how broad the claim term “type” is even within Applicant’s own example.  If company (A) delivers Granny Smith apples and company (B) delivers Fuji apples, then the brands/companies deliver different types of apples.  In another example, if company (A) delivers organic Gala apples and company (B) delivers non-organic Gala apples, then the brands/companies deliver different types of apples.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628